Case 1:19-cv-00113-JLS Document 14 Filed 08/13/20 Page 1 of 12

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

Frederick Michael Craig Kohlhagen,
Plaintiff,

V. 19-cv-113 (JLS)

Andrew Saul,
Commissioner of Social Security,

Defendant.

 

DECISION AND ORDER
Plaintiff Frederick Michael Craig Kohlhagen brought this action under the
Social Security Act, seeking review of the determination by the Commissioner of
Social Security that he was not disabled. Dkt. 1. Kohlhagen moved for judgment on
the pleadings. Dkt. 10. The Commissioner then responded and cross-moved for
judgment on the pleadings. Dkt. 11.
For the reasons stated below, the Court grants Kohlhagen’s motion and
denies the Commissioner’s cross motion.
PROCEDURAL HISTORY
On February 15, 2015, Kohlhagen applied for Disability Insurance Benefits.
Dkt. 5, at 15.1 He claimed he had been disabled since December 31, 2014 due to

bipolar disorder, mood swings, memory issues, migraines, anxiety, and panic

 

' Dkt. 5 is the transcript of proceeding before the Social Security Administration.
All further references are denoted “Tr. _.”
Case 1:19-cv-00113-JLS Document 14 Filed 08/13/20 Page 2 of 12

attacks. Tr. at 115-16. On May 15, 2015, Kohlhagen received notice that his
application was denied because he was not disabled under the Social Security Act.
Id. at 15. He requested a hearing before an administrative law judge (“ALJ”), which
occurred on August 16, 2017. Id. The ALJ then issued a decision on September 20,
2017, confirming the finding that Kohlhagen was not disabled. Id. at 25.

Kohlhagen appealed the ALw’s decision, but his appeal was denied, and the
Commissioner’s decision became final. Jd. at 1. He then commenced this action.
Dkt. 1.

LEGAL STANDARDS

I. District Court Review

 

The scope of review of a disability determination involves two levels of
inquiry. See Johnson v. Bowen, 817 F.2d 988, 985 (2d Cir. 1987). First, the Court
must “decide whether [the Commissioner] applied the correct legal principles in
making the determination.” Jd. The Court’s review for legal error ensures “that the
claimant has had a full hearing under the .. . regulations and in accordance with
the beneficent purposes’ of the Social Security Act. See Moran v. Astrue, 569 F.3d
108, 112 (2d Cir. 2009) (quoting Cruz v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).
Second, the Court “decide[s] whether the determination is supported by ‘substantial
evidence.” Johnson, 817 F.2d at 985 (quoting 42 U.S.C. § 405(g)).

“Substantial evidence” is “more than a mere scintilla” and “means such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) Gnternal quotations

and citation omitted). The Court does not “determine de novo whether [the

2
Case 1:19-cv-00113-JLS Document 14 Filed 08/13/20 Page 3 of 12

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) Gnternal
quotations and citation omitted). But “the deferential standard of review for
substantial evidence does not apply to the Commissioner’s conclusions of law.”
Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003). Indeed, if there is “a
reasonable basis for doubt whether the ALJ applied correct legal principles,”
applying the substantial evidence standard to uphold a finding that the claimant
was not disabled “creates an unacceptable risk that a claimant will be deprived of
the right to have her disability determination made according to the correct legal

principles.” See Johnson, 817 F.2d at 986.

II. Disability Determination

ALJs follow a five-step evaluation process to determine if a claimant is
disabled. See 20 C.F.R. § 404.1520(a)(1). At the first step, the ALJ determines
whether the claimant currently is engaged in substantial gainful employment. Id.
§ 404.1520(a)(4)(i). If so, the claimant is not disabled. Jd. If not, the ALJ proceeds
to step two. Id. § 404.1520(a)(4).

At step two, the ALJ decides whether the claimant suffers from any severe
impairments. Id. § 404.1520(a)(4)(ii). If there are no severe impairments, the
claimant is not disabled. Jd. If there are any severe impairments, the ALJ proceeds
to step three. Id. § 404.1520(a)(4).

At step three, the ALJ determines whether any severe impairment or
combination of impairments meets or equals an impairment listed in the

regulations. Id. § 404.1520(a)(4)(u1). If the claimant’s severe impairment or
Case 1:19-cv-00113-JLS Document 14 Filed 08/13/20 Page 4 of 12

combination of impairments meets or equals an impairment listed in the
regulations and meets the duration requirement, the claimant is disabled. Id.
§§ 404.1520(a)(4)(au), (d).

But if the ALJ finds that no severe impairment or combination of
impairments meets or equals an impairment in the regulations, the ALJ proceeds to
calculate the claimant’s residual functional capacity (“RFC”). Id.

§§ 404.1520(a)(4)(iv), (e). The RFC is a holistic assessment that addresses the
claimant’s medical impairments—both severe and non-severe—and evaluates the
claimant’s ability to perform physical or mental work activities on a sustained basis,
notwithstanding limitations for his collective impairments. See id. §§ 404.1520(e),
404.1545.

The ALJ then proceeds to step four and determines, using the claimant’s
RFC, whether the claimant can perform past relevant work. Id.

§§ 404.1520(a)(4)(iv), (e). If the claimant can perform past relevant work, he is not
disabled, and the analysis ends. Id. §§ 404.1520(a)(4)(iv), (f). But if the claimant
cannot, the ALJ proceeds to step five. Id. §§ 404.1520(a), (f).

In the fifth and final step, the Commissioner must present evidence showing
that the claimant is not disabled because the claimant is physically and mentally
capable of adjusting to an alternative job. See Berry v. Schweiker, 675 F.2d 464, 467
(2d Cir. 1982); 20 C.F.R. §§ 404.1520(a)(4)(v), (g). Specifically, the Commissioner

must prove the claimant “retains a residual functional capacity to perform
Case 1:19-cv-00113-JLS Document 14 Filed 08/13/20 Page 5 of 12

alternative substantial gainful work which exists in the national economy.” Rosa v.
Callahan, 168 F.3d 72, 77 (2d Cir. 1999) Gnternal quotations and citation omitted).
In this case, the ALJ analyzed Kohlhagen’s claim for benefits under the

process outlined above. Tr. at 17-25. At step one, the ALJ concluded Kohlhagen
had not engaged in substantial gainful activity since the alleged onset date of
December 31, 2014. Tr. at 17. Then, at step two, the ALJ determined Kohlhagen
had the following severe impairments: migraines, affective disorder, and anxiety
disorder. Id. At step three, the ALJ concluded that these impairments—alone or in
combination—did not meet or medically equal any of the impairments listed in the
regulations. Tr. at 18. Next, the ALJ determined that Kohlhagen retains the RFC
to perform light work. Tr. at 19. The ALJ provided the following conclusion:

The claimant cannot perform work on ladders, ropes, or

scaffolds. The claimant cannot work around unprotected

heights or moving mechanical parts. He cannot operate

motorized equipment as part of a job. The claimant can

perform work involving simple, routine tasks. He can

tolerate simple, work-related changes in the job

environment. The claimant can have frequent interaction

with supervisors as part of a job, and occasional interaction

with co-workers and the public.
Id. At step four, the ALJ found that Kohlhagen cannot perform his past relevant
work. Tr. at 23. And at step five, relying on the recommendation and testimony of
a vocational expert and considering Kohlhagen’s age, education, work experience,
and RFC, the ALJ determined there are jobs that exist in significant numbers in the

national economy that Kohlhagen can perform—specifically, jobs as a housekeeper,

price marker, and small parts assembler. Tr. at 24. Accordingly, the ALJ
Case 1:19-cv-00113-JLS Document 14 Filed 08/13/20 Page 6 of 12

concluded that Kohlhagen was not disabled, as defined in the Social Security Act,
from the alleged onset date through the date of this decision. Tr. at 25.
DISCUSSION

Kohlhagen claims two errors with the Commissioner’s conclusion that he is
not disabled. Dkt. 10-1, at 1. Both errors relate to the ALJ’s RFC finding. First,
Kohlhagen argues that, despite giving “great weight” and “significant weight” to the
opinions of Dr. Janine Ippolito and Dr. T. Harding, respectively, the ALJ failed to
consider properly their recommendations when analyzing his ability to handle
stress. Id. at 12. Therefore, Kohlhagen argues, the mental RFC is not supported by
substantial evidence. [d. Second, Kohlhagen argues that the ALJ failed to account
for a hmitation in concentrating, persisting, or maintaining pace in the RFC,
despite finding at step three of the analysis that Kohlhagen had a “moderate
lhmitation” in this area. Id.

For the reasons discussed below, the Court disagrees that the ALJ failed to
consider Kohlhagen’s ability to handle stress. However, the Court concludes the
ALJ failed to account for Kohlhagen’s “moderate limitation” in concentrating,
persisting, or maintaining pace in his RFC. Therefore, on this issue, remand is
necessary. As a result of this error, too, the ALJ failed to include this moderate
limitation in a hypothetical question to the vocational expert at step five of the

analysis. Thus, remand is required so the ALJ can remedy this issue, as well.
Case 1:19-cv-00113-JLS Document 14 Filed 08/13/20 Page 7 of 12

I. The ALJ considered all of the medical evidence regarding
Kohlhagen’s ability to handle stress and properly accounted for it
in his RFC; therefore, substantial evidence supports the RFC on
this issue.

The ALJ determined Kohlhagen “has the residual functional capacity to
perform light work as defined in 20 C.F.R. § 404.1567(b).” Tr. at 19. Kohlhagen
argues this conclusion is unsupported by substantial evidence—specifically, that it
fails to properly consider his stress-related difficulties recognized by Dr. Ippolito
and Dr. Harding. See Dkt. 10-1, at 12-13. The Court disagrees.

An ALJ does not need to include in the RFC every specific limitation assessed
by an examiner, so long as the ALJ’s reasoning is consistent with the record as a
whole. See Shirback v. Comm’ of Soc. Sec., No. 18-cv-01222, 2020 WL 247304, at
*4 (W.D.N.Y. Jan. 16, 2020) (citing Barry v. Colvin, 606 F. App’x 621, 624 (2d Cir.
2015)). Here, the record reflects the ALJ’s appreciation of the stress-related
findings from various medical and consultative examiners.

The ALJ explains his analysis of Kohlhagen’s medical evidence from various
medical examiners and outlines how he assessed each of their findings. Tr. at 21-
22. Most relevant here, the ALJ accorded “substantial weight” to Dr. Michael Santa
Maria, “significant weight” to Dr. Harding, and “great weight” to Dr. Ippolito. Tr. at
22.

The medical examiners reached different conclusions regarding the effects of
Kohlhagen’s diagnosis and his ability to handle stress. Dr. Santa Maria did not

make express findings as to any stress-related limitation. See Tr. at 871-77. In

fact, he found “no evidence of any cognitive contraindication to Mr. Kohlhagen
Case 1:19-cv-00113-JLS Document 14 Filed 08/13/20 Page 8 of 12

handling part-time or full-time competitive employment in his most recent past
hnes of work, including IT work.” Tr. at 877. Moreover, Dr. Santa Maria suggested
returning to work would “potentially significantly beneficially impact [Kohlhagen’s]
mood and outlook.” Id.

In contrast to Dr. Santa Maria, Dr. Ippolito determined that Kohlhagen’s
psychiatric problems “may significantly interfere with [his] ability to function on a
daily basis.” Tr. at 364. She also found “the claimant would have difficulty with
personal interactions and dealing with stress.” Jd. at 22. The ALJ found Dr.
Harding's assessment to be “heavily dependent” on Dr. Ippolito’s findings, and gave
it similar support. Id.

The ALJ gave “substantial weight” to Dr. Santa Maria’s report, including his
findings of “no evidence of any cognitive contraindication” to Kohlhagen’s ability to
handle “part-time or full-time competitive employment” and that returning to work
would “beneficially impact [his] mood and outlook.” Ty. at 877. Kohlhagen argues
the ALJ should have relied upon Dr. Ippolito’s and Dr. Harding’s assessments to
find a stress-related limitation. See Dkt. 10-1, at 12. The Second Circuit, however,
has determined “[g]enuine conflicts in the medical evidence are for the
Commissioner to resolve.” See Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002).
Further, “as long as substantial record evidence supports the ALJ’s determination
of the facts... the Court must defer to the ALJ’s decision.” See Shirback, 2020 WL
247304, at *6 (citing Vilardi v. Astrue, 447 F. App’x 271, 272 (2d Cir. Jan. 10,

2012)).
Case 1:19-cv-00113-JLS Document 14 Filed 08/13/20 Page 9 of 12

The Court concludes that substantial evidence supports the ALJ’s
determination. The record indicates that the ALJ accounted for Dr. Ippolito’s and
Dr. Harding’s assessments. The ALJ weighed all of the evidence in conjunction
with the medical opinions and considered the fact that Kohlhagen has been able to
sustain employment for many years, notwithstanding a history of depression and
mental health treatment dating back to at least 1999. Tr. at 21, 22. The ALJ
determined that “the limitations for simple, routine tasks and work-related job
changes... deal with [Kohlhagen’s] poor stress control and social withdrawal.” See
Tr. at 22.

Thus, it is clear the ALJ examined the record as a whole and weighed all the
necessary evidence. See Tr. at 22 (considering Kohlhagen’s “poor stress control”);
see also id. at 19 (“I have considered all symptoms and the extent to which these
symptoms can reasonably be accepted as consistent with the objective medical
evidence and other evidence.”). On this record, the Court concludes the ALJ
properly considered all of the evidence regarding Kohlhagen’s ability to handle
stress. The RFC regarding this issue is supported by substantial evidence.

II. Remand is required because the ALJ failed to account for his
finding of a “moderate limitation” in concentrating, persisting, or
maintaining pace when determining Kohlhagen’s RFC.

Kohlhagen emphasizes that the ALJ, at step three of the analysis, found a
“moderate limitation” in concentrating, persisting, or maintaining pace. Tr. at 19.
Kohlhagen contends the ALJ, after making such a finding, failed to conduct a more

detailed assessment as to how this affects his work-related abilities and account for
Case 1:19-cv-00113-JLS Document 14 Filed 08/13/20 Page 10 of 12

the limitation in his RFC. See Dkt. 10-1, at 16 (citing Social Security Ruling
(“SSR”) 96-8p (requiring an assessment of a claimant’s “work-related abilities on a
function by function basis[.]”)). He argues this is an error that requires remand.
See Dkt. 10-1, at 16. The Commissioner argues the ALJ accounted for this
hmitation in the RFC by limiting Kohlhagen to simple, unskilled work. See Dkt. 11
at 9. The Court agrees with Kohlhagen that a more detailed assessment is required
when finding a moderate limitation in concentrating, persisting, or maintaining
pace. See Thompson v. Astrue, No. 10-cv-6576 CJS, 2012 WL 2175781 at *13
(W.D.N.Y. May 30, 2012); see also SSR 96-8p. Thus, on this basis, remand is
necessary.

An ALJ’s determination of moderate limitations in concentrating, persisting,
or maintaining pace requires a detailed assessment of how the claimant’s mental
limitations affect his ability to function in a work-setting at step three. See
Karabinas v. Colvin, 16 F. Supp. 3d 206, 215-16 (W.D.N.Y. 2014). Moreover, when
making findings about a claimant’s RFC, an ALJ may not avoid conducting a
“detailed assessment” by “merely indicating that the claimant can perform simple,
unskilled work,” see id. (quoting Thompson, 2012 WL 2175781, at *13)—which is
what the ALJ did here.

The ALJ identified a “moderate limitation” in concentrating, persisting, or
maintaining pace at step three of the analysis. Tr. at 19. But he then “gave no
consideration to the mental limitations he identified at step [three] when he was

making the RFC determination.” See Karabinas, 16 F. Supp. 3d at 216 (quoting

10
Case 1:19-cv-00113-JLS Document 14 Filed 08/13/20 Page 11 of 12

Thompson, 2012 WL 2175781, at *13). Thus, it is not clear whether the necessary
detailed assessment occurred, or if the ALJ considered the moderate limitation he
previously identified. See Tr. at 19. This was error, which requires remand.

This error affected step five of the analysis, as well. The ALJ failed to
“incorporate in his hypothetical [to the vocational expert] . . . the limitation[] he
found ... with regard to [Kohlhagen’s] ability to concentrate, persist, and maintain
pace.” See Karabinas, 16 F. Supp. 3d at 216. Ifa hypothetical fails to “include all of
the claimant’s impairments, limitations, and restrictions, or is otherwise
inadequate, a vocational expert’s response cannot constitute substantial evidence to
support a conclusion of no disability.” See id. at 220 (quoting Pardee v. Astrue, 631
F. Supp. 2d 200, 211 (N.D.N.Y. 2009)). The Second Circuit requires “substantial
record evidence to support the assumption upon which the vocational expert based
his opinion.” See Dumas v. Schweiker, 712 F.2d 1545, 1554 (2d Cir. 1983).

The ALJ’s hypothetical question to the vocational expert did not mention
Kohlhagen’s moderate limitation in concentrating, persisting, or maintaining pace.
Tr. at 109-10. Since the ALJ did not mention this limitation, his finding that there
are other jobs in the national economy Kohlhagen can perform is not supported by
substantial evidence. See Karabinas, 16 F. Supp. 3d at 220; Tr. at 24. This was
also error, which the ALJ must address on remand.

CONCLUSION
For these reasons, the Court GRANTS Kohlhagen’s motion for judgment on

the pleadings in part and DENIES the Commissioner’s motion for judgment on the

11
Case 1:19-cv-00113-JLS Document 14 Filed 08/13/20 Page 12 of 12

pleadings. The Commissioner’s decision is VACATED, and the matter is
REMANDED for further administrative proceedings consistent with this Decision
and Order. The Clerk of the Court is directed to close this case.

SO ORDERED.

Dated: August 18, 2020
Buffalo, New York

    

JOHN/L. SINATRA, JR
UN&TED STATES DISTRICT JUDGE

12
